Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed November 24, 2021 is acknowledged. Claims 1, 6, 9-18 and 26-30 are deleted. Claims 2-5, 7-8, 19-25 and 31 are amended. Claims 19-20 are withdrawn. 

2.	Claim objection(s) in the previous Office Action (Paper No. 20210828) is/are removed.

3.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20210828) is/are removed.

4.	Double patenting rejection(s) in the previous Office Action (Paper No. 20210828) is/are removed.

5.	Claim rejection(s) under 35 USC 103 in the previous Office Action (Paper No. 20210828) is/are removed.

6.	Since the elected species is free of prior art, a search extended to the rest of species has been performed, Now, Claims 2-5, 7-8, 19-25, and 31 are pending.

Allowable Subject Matter
7.	Claims 2-5, 7-8, 19-25, and 31 are allowed.

8.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Takei (WO 2010 071092).
	The following paragraph numbers are based on Takei’s U.S. equivalent (US 2014 0256539).
Takei discloses a method of preparing a condensation curable gel composition comprising a reaction product derived from a composition comprising a silanol functional polysiloxane, an alkoxy functional silane compound and a condensation catalyst. ([0112]-[0116]) The composition can further contain a bis(alkoxysilyl)alkane (e.g., preferably, bis(trimethoxysilyl)hexane, etc.) and a monosilane of Formula (2). ([0023] and [0145]) Since the bis(alkoxysilyl)alkane and the monosilane read on the presently claimed crosslinker, they would function as crosslinkers in the composition, too. However, Takei does not teach or fairly suggest the presently claimed medical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
January 4, 2022
/KUO LIANG PENG/          Primary Examiner, Art Unit 1765